In glancing at the history of the events immediately preceding, and about the period of the alleged origin of this claim, we find, that by royal letters patent, dated 14th September, 1712, Louis XIV. granted to Crozat the exclusive commerce of Louisiana with mining privileges (see extract from grant to Crozat, appendix to Clarke’s Compilation of Land Laws, p. 944); that in 1717, Crozat’s grant was surrendered to the crown (see note to said extract, and Marbois’ Louisiana, p. 110); that in August, 1717, during the regency of the Duke of Orleans, in the minority of Louis XV. (Louis XIV. having died in 1715), the Company of the West was created by royal letters patent, in the form of an edict or proclamation, a translation of which is to be found in 1 White, Recep. pp. 641 to 652, inclusive; that by the 5th article of that edict there were granted to said company, “all the lands, coasts, ports, havens, and islands, which compose the province of Louisiana, in the same way and extent as we have granted them to M. Crozat, by our letters patent of 14th September, 1712,” &c. It will be observed, that by the 3d article of the said grant to Crozat, mines abandoned three years reverted to the crown; although the 8th article of the edict of 3717 *18appears to have conferred on the Company of the West the power also to grant land in freehold. It appears further, that the private bank which John Law had established in Paris, in 1716, under the auspices of the regent, was supplanted in 1718, by the establishment of the Royal Bank (20 Chambers, Gen. Biog. Diet. p. 88; 7 Enc. Am. p. 453); at the head of the affairs of which, Martin states that the “original projector continued,” and “availing himself of the thirst for speculation, which its success excited, formed the scheme of a large commercial company, to which it was intended to transfer all the privileges, possessions, and effects of the foreign trading companies that had been incorporated in Prance.” “The Royal Bank was to be attached to it. The regent gave it letters patent, under the style of the Western Company. Prom the mighty stream that traverses Louisiana, Law’s undertaking was called the Mississippi Scheme. The exclusive trade to China and all the East Indies was afterwards granted to the company now called the India Company.” 1 Mart. (La.) 234. By a royal edict, in May, 1719, the privileges of the East India and China Company were merged in the Company of the West, and the latter thereafter required to be designated as the Company of the Indies. “Compagnie des Indes.” See Receuil des Edicts, &e., Paris, 1720; also, 1 White, Recep. pp. 655, 657. It appears, then, that the “Compagnie D’Occident,” in 1717, succeeded to the rights of Crozat. with extended privileges; that it was connected with the Royal Bank; that in 1719 the India China Company was blended with the Compagnie D’Occident, and the latter took the name, in virtue of the royal edict, of Company of the Indies, and that during its existence this claim is alleged to have had its origin. We find it mentioned by Dupratz, who came on to Louisiana with the colony sent in 1718 by the Western Company. In the History of Louisiana (translation published in London, 1774), after referring to the scarcity produced from “the arrival of several grantees all at once,” it is stated as follows: “The grants were those of M. Law, who was to have fifteen hundred men, consisting of Germans, proveneals, &e., to form the settlement. His land being marked out at the Arkansas, consisted of four leagues square, and was erected into a duchy, with accoutrements for a company of dragoons, and merchandise for more than a million of livres. M. Levans, who was trustee of it, had his chaise to visit the different -posts of the grant. But M. Law soon after becoming bankrupt, the company seized on all the effects and merchandise, and but a few of those who engaged in the service of that grant remained at the Arkansas; they were afterwards all dispersed and set at liberty. The Germans, almost to a man, settled eight leagues above, and to the west of the capital. This grant ruined near a thousand persons at L’Orient, before their embarkation, and above two hundred at Biloxi, not to mention those who came out at the same time with me in 1718,” &e. Charlevoix the Jesuit, in his “Journal Historique d’un Voyage de l’Amerique” (3d vol. 4to. p. 411), published in Paris in 1744, after referring to the “Kappas,” says, in 1721: “Vis-a-vis de leur village on voit les tristes débris de la concession de M. Law, dont la compagnie est restée proprietaire.” Law’s scheme had failed, and the grant had been entirely neglected*^ Mart. (La.) p. 24S; also, pages 205, 230, 234$ 250, 253. The melancholy wreck of the settlement on Law’s grant was seen, according to Charlevoix, in 1721, and he then referred to the company as the proprietor of it.v Marbois, in his Louisiana, p. 112, expressly informs us, that “the grant was transferred to the company;” and again, in a note on page 120, it is stated that “on the 11th August, 1728, the company surrendered to the king all its rights against John and William Law,” that “this proceeding was founded on a judgment in its favor for twenty millions, the value of which had only been furnished in part,” and that “the king accepted the surrender the 3d of September following.” More than one hundred and twenty-six years have elapsed since the grant had its origin, and no evidence is found that it was ever before officially brought to the notice of our government through any of its tribunals. Indeed the petition declares that the “claim for the said land has not been submitted to and reported by any of the tribunals constituted by the laws of the United States to decide or report upon land claims.”It is averred, however, that the claim, right, and title to which the petitioner succeeded “might have been perfected and completed, and held good and valid, had the said province of Louisiana continued under the government of France.” But it will be recollected that France ceded the colony of Louisiana to Spain by a special act, at Fon-tainebleau, on the 3d November, 1762, the order for delivery given by the king on the 21st of April, 1764 (appendix to L. L. p. 976), the administration remaining in the hands of the French for some time afterwards (Marbois. 137). It may be suggested, then, that if ever it was designed to revive or perfect the claim in question under the French government, there was ample time for it, when it is considered that the sovereignty of the colony continued in the French government between forty and fifty years after the date of the claim. We hear nothing of this claim during th’e long continuance in Louisiana of the sovereignty of Spain, who parted with her title to the colony by the St. Ildefonso treaty of I860, ceding it to the French republic, from whom we acquired it by the treaty of 1803. History, then, which tells us of the origin of the grant, informs us also of the failure of *19the enterprise of the grantee; of the disastrous events connected with it; of the transfer of the property to the company, whose rights in the premises, and also its privileges, it seems, were surrendered eventually to the ting, whose title to Louisiana, in virtue of successive treaties, finally passed to the United States.The United States, by S. H. Hempstead, •district attorney, answéred, denying the matters and things alleged in the petition, and demanding full proof; and the petition was dismissed by the court on the Sth day of May, 1848, for want of prosecution.